Citation Nr: 1000655	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-15 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus, type II.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus, 
type II.

3.  Entitlement to an effective date earlier than March 14, 
2008, for the grant of service connection for post-traumatic 
stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
October 1971.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Seattle, Washington, which denied 
the Veteran's claims for service connection for coronary 
artery disease ("CAD") and hypertension, both claimed as 
secondary to his service-connected diabetes mellitus, type II 
("DM II").

In October 2009, a hearing was held before the undersigned 
Veterans Law Judge at the Seattle RO.  A transcript of that 
proceeding has been associated with the claims folder.

The Board also notes that, in a May 2009 Supplemental 
Statement of the Case ("SSOC"), the RO erroneously advised 
the Veteran that the May 2009 rating decision that granted 
service connection for posttraumatic stress disorder 
("PTSD") and major depressive disorder, with an effective 
date of March 2008, did not fully resolve his appeal with 
respect to a claim of entitlement to service connection for 
depression because it did not award an effective date back to 
the date of the Veteran's original March 2005 claim (the 
Veteran had filed a separate claim for service connection for 
PTSD in March 2008).  

The Board finds, however, that the award of service 
connection did constitute a full grant of the benefit sought 
on appeal in that it did establish service connection for 
depression.  The appropriateness of the effective date is a 
matter that must be separately appealed if the Veteran 
disagrees with the date assigned by the RO.

In this regard, in a June 2009 statement submitted on behalf 
of the Veteran, his accredited representative appears to have 
expressed some concern with regard to the assigned effective 
date.  The Board believes that this document could be 
reasonably construed as a notice of disagreement ("NOD") 
regarding the effective date element of the award.  
Therefore, as will be discussed in greater detail below, the 
matter of the appropriate effective date must be remanded to 
the RO for issuance of a Statement of the Case ("SOC")

Thus, that issue, and the remaining claims on appeal, are 
being REMANDED to the RO via the Appeals Management Center 
("AMC"), in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran contends that his CAD and hypertension, which he 
claims were both diagnosed after his service-connected DM II, 
are secondary to DM II.  See Board hearing transcript, 
October 2009.  After a thorough review of the claims folder, 
the Board has determined that additional development is 
necessary prior to adjudication of these claims.

In January 2009, the Veteran was afforded a VA examination in 
order to obtain an opinion as to whether his CAD and/or 
hypertension were either caused or aggravated by his DM II.  
In his opinion, the VA examiner began by noting that he did 
not have access to the Veteran's claims folder, and thus, was 
unable to review the complete evidence of record.  Based on 
his review of the available VA treatment reports, he opined 
that the etiology of the Veteran's CAD was 
"multifactorial," and included a history of smoking, 
hyperlipidemia, hypertension, and DM II.  However, he 
concluded that he was unable to determine what percentage of 
the Veteran's CAD was attributable to DM II without resorting 
to speculation.  See VA examination report, January 2009.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  As the results of the January 
2009 VA examination appear to be too general and speculative 
in both their findings and conclusion, and because the 
examiner did not have the opportunity to review the Veteran's 
complete claims folder, the Board concludes that another VA 
examination is necessary to obtain a clearer medical opinion 
as to the likelihood that the Veteran's CAD and/or 
hypertension are related to service or are secondary to his 
service-connected DM II.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service connection claim, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

During the Board hearing, the Veteran mentioned that, in 
addition to having undergone medical treatment for his 
appealed conditions at VA facilities in Portland and Puget 
Sound, he has also been treated at several private medical 
centers, including a facility in Miles City, Montana and the 
Borgess Medical Center in Kalamazoo, Michigan.  However, it 
appears that these reports are not of record.  In addition, 
it appears that the claims folder may not contain the 
Veteran's most recent and up-to-date VA treatment records.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public 
Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a 
duty to assist claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  This includes the duty to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim.  Additionally, where VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As the claim is being remanded for another VA 
examination, an effort should be made to obtain this 
evidence.

As noted in the Introduction, in the May 2009 rating 
decision, the RO granted service connection for PTSD and 
major depressive disorder, effective March 14, 2008.  In a 
June 2009 statement submitted on behalf of the Veteran, his 
accredited representative expressed disagreement with the 
assigned effective date.  

The United States Court of Appeals for Veterans Claims 
("Court") has held that the filing of an NOD initiates the 
appeal process, and the lack of an SOC is a procedural defect 
requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  As an SOC has not been issued with respect to the 
effective date element of the award, this claim has not been 
perfected for appellate review and must be remanded for 
issuance of an SOC.  Id

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records 
pertaining to the Veteran's treatment for 
CAD and hypertension from the Portland 
VAMC since October 2008, and from the 
Puget Sound VAMC since February 2006.  Any 
negative reply should be specifically 
noted.

2.  The RO/AMC should contact the Veteran 
and ask him to identity any non-VA health 
care providers that have treated him for 
his CAD and hypertension since service 
discharge.  He should also be advised that 
he can submit employment records/physicals 
pertaining to these disorders.  After 
securing the necessary releases, the RO 
should attempt to obtain these records.  
Any negative reply should be specifically 
noted. 

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his current CAD and 
hypertension.  Any tests deemed necessary 
should be conducted.  The claims folder 
must be provided to the examiner for 
review in conjunction with the 
examination, and the examiner must state 
that the claims folder has been reviewed.  
The examiner should elicit from the 
Veteran a complete history of his medical 
disorders and note that, in addition to 
the medical evidence, the Veteran's lay 
history has been considered.  As to any 
disorders found, the clinician is asked to 
indicate whether it is at least as likely 
as not (i.e., whether there is at least a 
50 percent probability) that such disorder 
is related to service, or is caused or 
aggravated (permanent worsening as opposed 
to temporary flare-ups or increase in 
symptoms) by the Veteran's service-
connected diabetes mellitus, type II.  Any 
and all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  In 
such case, however, the examiner must 
provide a detailed rationale for such 
conclusion.

4.  Issue an SOC, on the issue of 
entitlement to an earlier effective date 
for PTSD and major depressive disorder, 
and provide the Veteran an opportunity to 
perfect an appeal on that issue.   

5.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to, 
and in compliance with, the directives of 
this remand, and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

